Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated
December 19, 2008, between P&F INDUSTRIES, INC., a Delaware corporation (the
“Company”), and RICHARD A. HOROWITZ (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement, dated February 12, 2007 (the “Prior Agreement”) pursuant to which the
Executive is employed by the Company as its Chairman, President and Chief
Executive Officer; and

 

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement on the terms and conditions set forth herein, including amendments
that the parties agree are intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”);

 

NOW THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 


1.                                       POSITION/DUTIES.


 


(A)                                  DURING THE EMPLOYMENT TERM (AS HEREINAFTER
DEFINED), THE EXECUTIVE SHALL SERVE AS THE PRESIDENT AND CHIEF EXECUTIVE OFFICER
OF THE COMPANY AND, IF ELECTED BY THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”), CHAIRMAN.  IN THIS CAPACITY, THE EXECUTIVE SHALL HAVE SUCH DUTIES,
AUTHORITIES AND RESPONSIBILITIES COMMENSURATE WITH THE DUTIES, AUTHORITIES AND
RESPONSIBILITIES OF PERSONS IN SIMILAR CAPACITIES IN SIMILARLY SIZED COMPANIES,
AND SUCH OTHER DUTIES, AUTHORITIES AND RESPONSIBILITIES AS THE BOARD SHALL
DESIGNATE THAT ARE CONSISTENT WITH THE EXECUTIVE’S POSITIONS.  THE EXECUTIVE
SHALL REPORT TO THE BOARD.


 


(B)                                 DURING THE EMPLOYMENT TERM, THE EXECUTIVE
SHALL DEVOTE ALL OF HIS BUSINESS TIME, ENERGY AND SKILL AND HIS BEST EFFORTS TO
THE PERFORMANCE OF HIS DUTIES WITH THE COMPANY; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT PREVENT THE EXECUTIVE FROM (I) SERVING ON THE BOARD OF
DIRECTORS OF NON-PROFIT ORGANIZATIONS AND, WITH THE PRIOR WRITTEN APPROVAL OF
THE BOARD, OTHER COMPANIES, (II) PARTICIPATING IN CHARITABLE, CIVIC,
EDUCATIONAL, PROFESSIONAL, COMMUNITY OR INDUSTRY AFFAIRS OR (III) MANAGING HIS
AND HIS FAMILY’S PASSIVE PERSONAL INVESTMENTS SO LONG AS SUCH ACTIVITIES IN THE
AGGREGATE DO NOT MATERIALLY INTERFERE OR CONFLICT WITH THE PERFORMANCE OF HIS
DUTIES HEREUNDER OR CREATE A POTENTIAL BUSINESS CONFLICT.


 


2.                                       EMPLOYMENT TERM.  THE EXECUTIVE’S TERM
OF EMPLOYMENT UNDER THIS AGREEMENT SHALL BE FOR A TERM COMMENCING ON JANUARY 1,
2007 (THE “EFFECTIVE DATE”) AND, UNLESS TERMINATED EARLIER AS PROVIDED IN
SECTION 6, ENDING ON DECEMBER 31, 2011 (THE “EMPLOYMENT TERM”).


 


3.                                       BASE SALARY.  THE COMPANY AGREES TO PAY
THE EXECUTIVE A BASE SALARY AT AN ANNUAL RATE OF NOT LESS THAN $975,000, PAYABLE
IN ACCORDANCE WITH THE REGULAR PAYROLL PRACTICES OF THE COMPANY.  THE
EXECUTIVE’S BASE SALARY SHALL BE SUBJECT TO ANNUAL REVIEW BY THE BOARD (OR A

 

--------------------------------------------------------------------------------



 


COMMITTEE THEREOF) AND MAY BE INCREASED, BUT NOT DECREASED, FROM TIME TO TIME BY
THE BOARD.  THE BASE SALARY AS DETERMINED HEREIN FROM TIME TO TIME SHALL
CONSTITUTE “BASE SALARY” FOR PURPOSES OF THIS AGREEMENT.


 


4.                                       BONUS.  DURING THE EMPLOYMENT TERM, THE
EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL DISCRETIONARY INCENTIVE PAYMENT UNDER
THE COMPANY’S EXECUTIVE 162(M) BONUS PLAN, AS AMENDED OR AS MAY BE AMENDED FROM
TIME TO TIME, OR ANY SUCCESSOR ANNUAL BONUS PLAN (THE “BONUS PLAN”), WITH A
TARGET OF 90% OF THE EXECUTIVE’S THEN-CURRENT BASE SALARY (THE “TARGET BONUS”)
(AS PRORATED FOR PARTIAL YEARS).  ANY ANNUAL BONUS SHALL BE PAID IN ACCORDANCE
THE TERMS AND CONDITIONS OF THE PLAN.


 


5.                                       EMPLOYEE BENEFITS.


 


(A)                                  BENEFIT PLANS.  THE EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN ANY EMPLOYEE BENEFIT PLAN THAT THE COMPANY HAS
ADOPTED OR MAY ADOPT, MAINTAIN OR CONTRIBUTE TO FOR THE BENEFIT GENERALLY OF ITS
SENIOR EXECUTIVES AT A LEVEL COMMENSURATE WITH HIS POSITION, SUBJECT TO
SATISFYING THE APPLICABLE ELIGIBILITY REQUIREMENTS.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY MAY MODIFY OR TERMINATE ANY EMPLOYEE BENEFIT PLAN AT ANY
TIME.


 


(B)                                 MAKE-UP PAYMENTS.  THROUGH THE EARLIER OF
(I) DECEMBER 31, 2016, (II) THE EXECUTIVE’S DEATH, OR (III) THE EXECUTIVE’S
TERMINATION FOR CAUSE (AS HEREINAFTER DEFINED) OR RESIGNATION WITHOUT GOOD
REASON (AS HEREINAFTER DEFINED), THE COMPANY WILL PAY THE EXECUTIVE $45,064.37
(EACH A “MAKE UP PAYMENT”) ON OR BEFORE MARCH 15 OF EACH CALENDAR YEAR TO COVER
PREMIUMS ON A LIFE INSURANCE POLICY (REFLECTING THE PRIOR CHANGE IN THE SPLIT
DOLLAR ARRANGEMENT).  THIS PROVISION SHALL SURVIVE ANY EXPIRATION OF THE
EMPLOYMENT TERM AND ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT (OTHER THAN
DUE TO THE EXECUTIVE’S DEATH OR A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
PRIOR TO THE EXPIRATION OF THE EMPLOYMENT TERM BY THE COMPANY FOR CAUSE OR BY
THE EXECUTIVE WITHOUT GOOD REASON).


 


(C)                                  VACATIONS.  THE EXECUTIVE SHALL BE ENTITLED
TO AN ANNUAL PAID VACATION OF SIX WEEKS PER CALENDAR YEAR (AS PRORATED FOR
PARTIAL YEARS) IN ACCORDANCE WITH THE COMPANY’S POLICY ON ACCRUAL AND USE
APPLICABLE TO SENIOR EXECUTIVES.


 


(D)                                 BUSINESS AND ENTERTAINMENT EXPENSES.  UPON
PRESENTATION OF APPROPRIATE DOCUMENTATION, THE EXECUTIVE SHALL BE REIMBURSED IN
ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY FOR ALL REASONABLE
AND NECESSARY BUSINESS AND ENTERTAINMENT EXPENSES INCURRED IN CONNECTION WITH
THE PERFORMANCE OF HIS DUTIES HEREUNDER.


 


(E)                                  AUTOMOBILE.  DURING THE EMPLOYMENT TERM,
THE COMPANY WILL PROVIDE THE EXECUTIVE, AT THE COMPANY’S EXPENSE, WITH A CURRENT
MODEL AUTOMOBILE SIMILAR TO THE AUTOMOBILE CURRENTLY FURNISHED TO THE
EXECUTIVE.  IN ADDITION, UPON SUBMISSION OF APPROPRIATE DOCUMENTATION, THE
COMPANY SHALL PAY OR REIMBURSE THE EXECUTIVE FOR THE COST OF INSURANCE,
MAINTENANCE AND GAS INCURRED FOR BUSINESS PURPOSES AND OTHER BUSINESS RELATED
OPERATING EXPENSES INCURRED FOR SUCH AUTOMOBILE DURING THE EMPLOYMENT TERM.  THE
EXECUTIVE SHALL BE ENTITLED TO REQUEST A NEW AUTOMOBILE AT THE END OF EACH THREE
(3) YEAR PERIOD COMMENCING ON THE EFFECTIVE DATE.

 

2

--------------------------------------------------------------------------------



 


6.                                       TERMINATION.  THE EXECUTIVE’S
EMPLOYMENT AND THE EMPLOYMENT TERM SHALL TERMINATE ON THE FIRST OF THE FOLLOWING
TO OCCUR:


 


(A)                                  DISABILITY.  UPON 30 DAYS’ PRIOR WRITTEN
NOTICE BY THE COMPANY TO THE EXECUTIVE OF TERMINATION DUE TO DISABILITY IF THE
EXECUTIVE DOES NOT RETURN TO FULL-TIME CONTINUOUS EMPLOYMENT WITH THE COMPANY
WITHIN SUCH 30 DAYS.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL BE
DEFINED AS THE EXECUTIVE’S BECOMING PHYSICALLY OR MENTALLY DISABLED, WHETHER
TOTALLY OR PARTIALLY, SO THAT HE HAS BEEN UNABLE TO PERFORM HIS MATERIAL DUTIES
HEREUNDER FOR A PERIOD OF 180 DAYS (INCLUDING WEEKENDS AND HOLIDAYS) DURING ANY
365-DAY PERIOD.


 


(B)                                 DEATH.  AUTOMATICALLY ON THE DATE OF DEATH
OF THE EXECUTIVE.


 


(C)                                  CAUSE.  THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE IMMEDIATELY UPON WRITTEN NOTICE BY
THE COMPANY TO THE EXECUTIVE OF A TERMINATION FOR CAUSE.  “CAUSE” SHALL MEAN THE
EXECUTIVE’S:


 

(i)                                     refusal or willful failure to attempt in
good faith to perform his duties (other than as a result of physical of mental
incapacity);

 

(ii)                                  gross negligence or willful misconduct
with regard to the Company, its assets or employees of a material nature or any
fraud, theft or material dishonesty with regard to the Company or in the
performance of his duties;

 

(iii)                               willful misconduct which in the good faith
judgment of the Board has or may materially damage the Company economically or
reputation wise;

 

(iv)                              commission of any felony or any other crime
involving fraud, dishonesty, securities law violations or moral turpitude,
provided that any conviction for, or pleading guilty or nolo contendere to, any
such felony or other crime shall conclusively be deemed acknowledgement by the
Executive of commission thereof;

 

(v)                                 failure to attempt in good faith to follow
the written direction of the Board; or

 

(vi)                              material breach of a material term of this
Agreement or any other material agreement with the Company that is not cured
within 15 days of the giving of written notice thereof.

 

The Executive may only be terminated for Cause by a vote of a majority of the
full Board (excluding the Executive for purposes of determining the number
necessary to constitute a majority) and, prior to any termination for Cause, the
Executive will be given 5 business days written notice specifying the alleged
Cause event and will be entitled to appear (with counsel) before the full Board
to present information regarding his views on the Cause event.  After providing
the notice in foregoing sentence, the Board may suspend the Executive with pay
until a final determination pursuant to this paragraph has been made.  In the
event of a Cause termination after a Change in Control, the Company shall bear
the burden of proof by a preponderance of the evidence.

 

3

--------------------------------------------------------------------------------



 


(D)                                 WITHOUT CAUSE.  UPON WRITTEN NOTICE BY THE
COMPANY TO THE EXECUTIVE OF AN INVOLUNTARY TERMINATION WITHOUT CAUSE, OTHER THAN
FOR DEATH OR DISABILITY.


 


(E)                                  GOOD REASON.  UPON WRITTEN NOTICE BY THE
EXECUTIVE TO THE COMPANY OF A TERMINATION FOR GOOD REASON PROVIDED THAT SUCH
NOTICE IS GIVEN WITHIN 60 DAYS OF THE GOOD REASON EVENT.  “GOOD REASON” SHALL
MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS, WITHOUT THE EXPRESS WRITTEN
CONSENT OF THE EXECUTIVE, UNLESS SUCH EVENTS ARE CURED BY THE COMPANY WITHIN 30
DAYS FOLLOWING WRITTEN NOTIFICATION BY THE EXECUTIVE TO THE COMPANY THAT HE
INTENDS TO TERMINATE HIS EMPLOYMENT HEREUNDER FOR ONE OF THE REASONS SET FORTH
BELOW:


 


(I)                                     ANY REDUCTION OR DIMINUTION IN THE
EXECUTIVE’S TITLE, INCLUDING NON-ELECTION OR REMOVAL FROM THE POSITION OF
CHAIRMAN UNLESS THE SEPARATION OF THE POSITIONS OF CHAIRMAN AND CHIEF EXECUTIVE
OFFICER IS REQUIRED BY APPLICABLE LAW;


 


(II)                                  ANY MATERIAL REDUCTION OR DIMINUTION IN
THE EXECUTIVE’S THEN AUTHORITIES, DUTIES, OR RESPONSIBILITIES;


 


(III)                               A MATERIAL REDUCTION IN THE EXECUTIVE’S BASE
SALARY OR BENEFITS (BUT NOT INCLUDING ANY REDUCTION RELATED TO A BROADER
COMPENSATION REDUCTION BY THE COMPANY THAT IS NOT LIMITED TO ANY PARTICULAR
EMPLOYEE OR EXECUTIVE);


 


(IV)                              A RELOCATION OF THE EXECUTIVE’S PRINCIPAL
BUSINESS LOCATION TO AN AREA OUTSIDE OF A 35 MILE RADIUS OF BOTH THE EXECUTIVE’S
PRINCIPAL BUSINESS LOCATION AND THE EXECUTIVE’S PRINCIPAL RESIDENCE AT THE TIME
OF SUCH RELOCATION; OR


 


(V)                                 A MATERIAL BREACH OF THE AGREEMENT BY THE
COMPANY.


 


NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE AGREES THAT, DURING ANY PERIOD OF
INCAPACITY, THE COMPANY MAY APPOINT OR TEMPORARILY ASSIGN HIS DUTIES TO ANOTHER
OR OTHERS WITHOUT SUCH ACTION RESULTING IN GOOD REASON.


 


(F)                                    WITHOUT GOOD REASON.  UPON 60 DAYS’ PRIOR
WRITTEN NOTICE BY THE EXECUTIVE TO THE COMPANY OF THE EXECUTIVE’S VOLUNTARY
TERMINATION OF EMPLOYMENT WITHOUT GOOD REASON (WHICH THE COMPANY MAY, IN ITS
SOLE DISCRETION, MAKE EFFECTIVE EARLIER THAN ANY NOTICE DATE).


 


7.                                       CONSEQUENCES OF TERMINATION.


 


(A)                                  DISABILITY.  IN THE EVENT THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED DUE TO DISABILITY THE COMPANY SHALL PAY OR PROVIDE THE
EXECUTIVE (I) ANY UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION PAID IN
ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL POLICIES AS IF THE EXECUTIVE WERE
AN EMPLOYEE; (II) ANY ANNUAL BONUS EARNED BUT UNPAID WITH RESPECT TO THE FISCAL
YEAR ENDING ON OR PRECEDING THE DATE OF TERMINATION, PAID WHEN SUCH ANNUAL BONUS
WOULD HAVE ORDINARILY BEEN PAID IN ACCORDANCE WITH THE BONUS PLAN;
(III) REIMBURSEMENT FOR ANY UNREIMBURSED EXPENSES THROUGH THE DATE OF
TERMINATION INCURRED AND PAID IN ACCORDANCE WITH THE COMPANY’S NORMAL
REIMBURSEMENT PROCEDURES; (IV) ANY OTHER AMOUNTS AND BENEFITS THE EXECUTIVE IS
ENTITLED TO RECEIVE UNDER ANY EMPLOYEE BENEFIT PLAN IN ACCORDANCE WITH THE TERMS
OF THE APPLICABLE PLAN (COLLECTIVELY ITEMS (I) THROUGH (IV) SHALL BE HEREAFTER
REFERRED TO AS THE “ACCRUED AMOUNTS”); (V) A PRO-RATA PORTION OF THE EXECUTIVE’S
ANNUAL BONUS FOR THE FISCAL YEAR IN

 

4

--------------------------------------------------------------------------------



 


WHICH THE EXECUTIVE’S TERMINATION OCCURS BASED ON ACTUAL RESULTS FOR THE FISCAL
YEAR (DETERMINED BY MULTIPLYING THE AMOUNT OF SUCH BONUS WHICH WOULD BE DUE FOR
THE FULL FISCAL YEAR BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
DURING THE FISCAL YEAR OF TERMINATION THAT THE EXECUTIVE IS EMPLOYED BY THE
COMPANY AND THE DENOMINATOR OF WHICH IS 365), PAID WHEN SUCH ANNUAL BONUS WOULD
HAVE ORDINARILY BEEN PAID IN ACCORDANCE WITH THE BONUS PLAN (THE “PRO RATA
BONUS”); (VI) FULL VESTING OF ALL EQUITY AWARDS GRANTED TO THE EXECUTIVE ON OR
AFTER THE EFFECTIVE DATE; (VII) SUBJECT TO SECTION 25(B) HEREOF AND SOLELY TO
THE EXTENT THE EXECUTIVE DOES NOT OTHERWISE RECEIVE SUCH COVERAGE UNDER ANY
OTHER MEDICAL BENEFITS AVAILABLE TO THE EXECUTIVE AS A RESULT OF HIS DISABILITY,
CONTINUED COVERAGE AT THE COMPANY’S EXPENSE (OTHER THAN AS SET FORTH BELOW)
UNDER THE COMPANY’S GROUP HEALTH INSURANCE PLANS IN WHICH THE EXECUTIVE
PARTICIPATED IMMEDIATELY PRIOR TO THE DATE OF TERMINATION, WITH THE COMPANY
PORTION OF THE PREMIUM FOR ANY SUCH COVERAGE PAID ON A MONTHLY BASIS, FOR THE
EXECUTIVE AND THE EXECUTIVE’S DEPENDENTS UNTIL THE EARLIEST OF (I) THE
EXECUTIVE’S 65TH BIRTHDAY AND (II) THE EXECUTIVE’S CEASING TO HAVE A PHYSICAL OR
MENTAL DISABILITY THAT WOULD HAVE PREVENTED HIM FROM PERFORMING HIS MATERIAL
DUTIES HEREUNDER, WHICH COVERAGE PERIOD SHALL RUN CONCURRENTLY WITH THE
APPLICABLE CONTINUATION COVERAGE FOR THE EXECUTIVE AND THE EXECUTIVE’S
DEPENDENTS PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF
1985 (“COBRA”); PROVIDED THAT THE EXECUTIVE PAYS THE SAME PREMIUM AMOUNT FOR
SUCH COVERAGE AS THE EXECUTIVE WOULD PAY IF AN ACTIVE EMPLOYEE UNDER THE COMPANY
HEALTH PLANS (AS DETERMINED BASED ON THE PREMIUM RATE IN EFFECT FOR THE
EXECUTIVE ON THE EXECUTIVE’S DATE OF TERMINATION AND EXCLUDING, FOR PURPOSES OF
CALCULATING COST, AN EMPLOYEE’S ABILITY TO PAY PREMIUMS WITH PRE-TAX DOLLARS);
AND (VIII) CONTINUED PAYMENT OF THE MAKE-UP PAYMENTS IN ACCORDANCE WITH
SECTION 5(B) (INCLUDING PAYMENT TIMING).  FOLLOWING A TERMINATION DUE TO
DISABILITY ALL EQUITY AWARDS GRANTED TO THE EXECUTIVE PRIOR TO THE EFFECTIVE
DATE SHALL BE GOVERNED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE GRANT
AGREEMENTS.


 


(B)                                 DEATH.  IN THE EVENT THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED DUE TO THE EXECUTIVE’S DEATH, THE COMPANY SHALL PAY OR
PROVIDE TO THE EXECUTIVE’S ESTATE (I) THE ACCRUED AMOUNTS; (II) THE PRO RATA
BONUS; (III) FULL VESTING OF ALL EQUITY AWARDS GRANTED TO THE EXECUTIVE ON OR
AFTER THE EFFECTIVE DATE; AND (IV) SUBJECT TO THE EXECUTIVE’S DEPENDENTS TIMELY
ELECTION OF CONTINUATION COVERAGE UNDER COBRA, CONTINUED COVERAGE PURSUANT TO
COBRA AT THE COMPANY’S EXPENSE UNDER THE COMPANY’S GROUP HEALTH INSURANCE PLANS
IN WHICH THE EXECUTIVE PARTICIPATED IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION, WITH THE PREMIUM FOR ANY SUCH COVERAGE PAID ON A MONTHLY BASIS, FOR
THE EXECUTIVE’S DEPENDENTS UNTIL THE EARLIER OF (I) 3 YEARS FROM THE DATE OF THE
EXECUTIVE’S DEATH AND (II) THE EXECUTIVE’S DEPENDENTS CEASING TO BE ELIGIBLE FOR
COBRA COVERAGE.  FOLLOWING A TERMINATION DUE TO THE EXECUTIVE’S DEATH ALL EQUITY
AWARDS GRANTED TO THE EXECUTIVE PRIOR TO THE EFFECTIVE DATE SHALL BE GOVERNED IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE GRANT AGREEMENTS.


 


(C)                                  TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON.  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED (I) BY THE
COMPANY FOR CAUSE, OR (II) BY THE EXECUTIVE WITHOUT GOOD REASON, THE COMPANY
SHALL PAY OR PROVIDE TO THE EXECUTIVE THE ACCRUED AMOUNTS.  FOLLOWING ANY SUCH
TERMINATION ALL EQUITY AWARDS GRANTED TO THE EXECUTIVE SHALL BE GOVERNED IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE GRANT AGREEMENTS.


 


(D)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED (X) BY THE
COMPANY OTHER THAN FOR CAUSE OR (Y) BY THE

 

5

--------------------------------------------------------------------------------



 


EXECUTIVE FOR GOOD REASON, AND SECTION 8(A) DOES NOT APPLY, THE COMPANY SHALL
PAY OR PROVIDE TO THE EXECUTIVE (I) THE ACCRUED AMOUNTS; (II) CONTINUED PAYMENT
OF THE MAKE-UP PAYMENTS PAID IN ACCORDANCE WITH SECTION 5(B) (INCLUDING PAYMENT
TIMING); AND (III) SUBJECT TO SECTION 9:


 


(A)                  SUBJECT TO SECTION 25(B), CONTINUED PAYMENTS OF BASE SALARY
FOR 18 MONTHS FOLLOWING THE DATE OF TERMINATION (THE “SEVERANCE PAYMENT”) PAID
IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL POLICIES AS IF THE EXECUTIVE
WERE AN EMPLOYEE (BUT OFF EMPLOYEE PAYROLL); PROVIDED, THAT UNLESS SUBJECT TO
FURTHER DELAY AS SET FORTH IN SECTION 25(B), THE FIRST PAYMENT OF THE SEVERANCE
PAYMENT WILL MADE ON THE SIXTIETH (60TH) DAY AFTER THE DATE OF TERMINATION AND
WILL INCLUDE PAYMENT OF ANY AMOUNTS THAT WOULD OTHERWISE BE DUE PRIOR THERETO;


 


(B)                    THE PRO RATA BONUS; AND


 


(C)                    SUBJECT TO THE EXECUTIVE’S TIMELY ELECTION OF
CONTINUATION COVERAGE UNDER COBRA, CONTINUED COVERAGE OF THE EXECUTIVE AND HIS
DEPENDENTS PURSUANT TO COBRA AT THE COMPANY’S EXPENSE UNDER THE COMPANY’S GROUP
HEALTH INSURANCE PLANS IN WHICH THE EXECUTIVE PARTICIPATED IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION, WITH THE PREMIUM FOR ANY SUCH COVERAGE PAID ON A
MONTHLY BASIS UNTIL THE EARLIEST OF (I) 18 MONTHS FROM THE DATE OF TERMINATION,
(II) THE EXECUTIVE BECOMING ELIGIBLE FOR MEDICAL BENEFITS FROM A SUBSEQUENT
EMPLOYER, OR (III) THE EXECUTIVE OTHERWISE BECOMING INELIGIBLE FOR COBRA (THE
“COBRA BENEFIT”).


 


FOLLOWING ANY SUCH TERMINATION ALL EQUITY AWARDS GRANTED TO THE EXECUTIVE SHALL
BE GOVERNED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE GRANT AGREEMENTS. 
PAYMENTS AND BENEFITS PROVIDED IN THIS SECTION 7(D) SHALL BE IN LIEU OF ANY
TERMINATION OR SEVERANCE PAYMENTS OR BENEFITS FOR WHICH THE EXECUTIVE MAY BE
ELIGIBLE UNDER ANY OF THE PLANS, POLICIES OR PROGRAMS OF THE COMPANY.


 


8.                                       CHANGE IN CONTROL.


 


(A)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, SUBJECT TO SECTIONS 8(D), IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE OR THE EXECUTIVE RESIGNS FOR GOOD REASON
WITHIN TWO YEARS FOLLOWING A CHANGE IN CONTROL, THEN IN LIEU OF THE AMOUNTS AND
BENEFITS UNDER SECTION 7(D), THE COMPANY SHALL PAY OR PROVIDE TO THE EXECUTIVE
(I) THE ACCRUED AMOUNTS; (II) CONTINUED PAYMENT OF THE MAKE-UP PAYMENTS PAID IN
ACCORDANCE WITH SECTION 5(B) (INCLUDING PAYMENT TIMING); AND (III) SUBJECT TO
SECTION 9:


 


(A)                              SUBJECT TO SECTION 25(B), PAYMENT IN AN AMOUNT
EQUAL TO THE GREATER OF (I) AND (II) WHERE (I) EQUALS 18 MONTHS BASE SALARY AND
(II) EQUALS THE LESSER OF:


 


(1)                                  TWO TIMES THE SUM OF (X) THE EXECUTIVE’S
BASE SALARY PLUS (Y) THE AMOUNT OF ANY ANNUAL BONUS THE EXECUTIVE RECEIVED FOR
THE YEAR PRIOR TO THE CHANGE IN CONTROL; OR


 


(2)                                  3% OF THE VALUE ON THE DATE OF THE CHANGE
IN CONTROL OF THE COMPANY’S OUTSTANDING SHARES ON A FULLY DILUTED BASIS ON THE
DATE OF SUCH CHANGE IN CONTROL (WITHOUT REGARD FOR ANY OUTSTANDING OPTIONS WITH
AN

 

6

--------------------------------------------------------------------------------



 


EXERCISE PRICE LESS THAN THE CONSIDERATION PAID FOR THE COMPANY’S SHARES IN THE
CHANGE IN CONTROL);


 


SUCH PAYMENT TO BE MADE AS FOLLOWS:  (X) IF THE CHANGE IN CONTROL IS NOT AS A
RESULT OF AN EVENT THAT CONSTITUTES A “CHANGE IN CONTROL EVENT” WITHIN THE
MEANING OF CODE SECTION 409A (A “409A CHANGE IN CONTROL”), THEN AN AMOUNT EQUAL
TO 18 MONTHS BASE SALARY SHALL BE PAID TO THE EXECUTIVE IN THE FORM AND MANNER
SET FORTH IN SECTION 7(D)(III)(A) ABOVE AND THE REMAINDER OF SUCH PAYMENT SHALL
BE PAID TO THE EXECUTIVE IN A LUMP SUM ON THE DATE THAT IS SIX MONTHS AND ONE
DAY AFTER THE DATE OF TERMINATION, AND (Y) IF THE CHANGE IN CONTROL DOES RESULT
FROM AN EVENT THAT CONSTITUTES A 409A CHANGE IN CONTROL, THEN THE FULL AMOUNT OF
SUCH PAYMENT SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM ON THE 60TH DAY AFTER
THE DATE OF TERMINATION;


 


(B)                                THE PRO RATA BONUS; AND


 


(C)                                THE COBRA BENEFIT.


 


FOLLOWING ANY SUCH TERMINATION ALL EQUITY AWARDS GRANTED TO THE EXECUTIVE SHALL
BE GOVERNED IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE GRANT AGREEMENTS.


 


(B)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, SUBJECT TO SECTIONS 8(D), IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE OR THE EXECUTIVE RESIGNS FOR GOOD REASON
WITHIN SIX MONTHS PRIOR TO A CHANGE IN CONTROL BUT WHICH THE EXECUTIVE
REASONABLY DEMONSTRATES (X) WAS AT THE REQUEST OF A THIRD PARTY WHO IS THE
ACQUIRER IN THE CHANGE IN CONTROL OR (Y) OTHERWISE AROSE IN CONNECTION WITH, OR
IN ANTICIPATION OF, THE CHANGE IN CONTROL WHICH ACTUALLY OCCURS, THEN IN
ADDITION TO THE AMOUNTS AND BENEFITS PROVIDED UNDER SECTION 7(D), THE COMPANY
SHALL, SUBJECT TO SECTIONS 9 AND 25(B), PAY TO THE EXECUTIVE THE EXCESS OF THE
AMOUNT THAT WOULD BE PAYABLE UNDER SECTION 8(A)(III)(A) ABOVE 18 MONTHS BASE
SALARY, WHICH EXCESS AMOUNT SHALL BE PAID TO THE EXECUTIVE IN A LUMP SUM ON THE
DATE THAT IS SIX MONTHS AND ONE DAY AFTER THE DATE OF TERMINATION.


 


(C)                                  FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN
CONTROL” WILL MEAN THE OCCURRENCE OF ONE OF THE FOLLOWING EVENTS:


 


(I)                                     ANY “PERSON” (AS SUCH TERM IS DEFINED IN
SECTION 3(A)(9) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”) AND AS USED IN SECTIONS 13(D)(3) AND 14(D)(2) OF THE EXCHANGE
ACT) IS OR BECOMES, AFTER THE EFFECTIVE DATE, A “BENEFICIAL OWNER” (AS DEFINED
IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION OF THE
BOARD (THE “COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT AN EVENT
DESCRIBED IN THIS SUBSECTION (I) SHALL NOT BE DEEMED TO BE A CHANGE IN CONTROL
IF ANY OF FOLLOWING BECOMES SUCH A BENEFICIAL OWNER:


 


(A)                              THE COMPANY OR ANY MAJORITY-OWNED SUBSIDIARY
(PROVIDED, THAT THIS EXCLUSION APPLIES SOLELY TO THE OWNERSHIP LEVELS OF THE
COMPANY OR THE MAJORITY-OWNED SUBSIDIARY),

 

7

--------------------------------------------------------------------------------



 


(B)                                ANY TAX-QUALIFIED, BROAD-BASED EMPLOYEE
BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR ANY MAJORITY-OWNED
SUBSIDIARY,


 


(C)                                ANY UNDERWRITER TEMPORARILY HOLDING
SECURITIES PURSUANT TO AN OFFERING OF SUCH SECURITIES, OR


 


(D)                               ANY PERSON PURSUANT TO A NON-QUALIFYING
TRANSACTION (AS DEFINED BELOW);


 


(II)                                  INDIVIDUALS WHO, ON THE EFFECTIVE DATE,
CONSTITUTE THE BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A
DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE WHOSE ELECTION OR NOMINATION FOR
ELECTION WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE INCUMBENT
DIRECTORS THEN ON THE BOARD (EITHER BY A SPECIFIC VOTE OR BY APPROVAL OF THE
PROXY STATEMENT OF THE COMPANY IN WHICH SUCH PERSON IS NAMED AS A NOMINEE FOR
DIRECTOR, WITHOUT OBJECTION TO SUCH NOMINATION) SHALL BE AN INCUMBENT DIRECTOR.


 


(III)                               THE CONSUMMATION OF A MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S
STOCKHOLDERS, WHETHER FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE
TRANSACTION (A “BUSINESS COMBINATION”), UNLESS IMMEDIATELY FOLLOWING SUCH
BUSINESS COMBINATION:


 


(A)                              50% OR MORE OF THE TOTAL VOTING POWER OF:


 

(X)                                   THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION (THE “SURVIVING CORPORATION”), OR

 

(Y)                                 IF APPLICABLE, THE ULTIMATE PARENT
CORPORATION THAT DIRECTLY OR INDIRECTLY HAS BENEFICIAL OWNERSHIP OF 100% OF THE
VOTING SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE SURVIVING CORPORATION (THE
“PARENT CORPORATION”),

 

IS REPRESENTED BY COMPANY VOTING SECURITIES THAT WERE OUTSTANDING IMMEDIATELY
PRIOR TO SUCH BUSINESS COMBINATION (OR, IF APPLICABLE, IS REPRESENTED BY SHARES
INTO WHICH SUCH COMPANY VOTING SECURITIES WERE CONVERTED PURSUANT TO SUCH
BUSINESS COMBINATION), AND SUCH VOTING POWER AMONG THE HOLDERS THEREOF IS IN
SUBSTANTIALLY THE SAME PROPORTION AS THE VOTING POWER OF SUCH COMPANY VOTING
SECURITIES AMONG THE HOLDERS THEREOF IMMEDIATELY PRIOR TO THE BUSINESS
COMBINATION;

 


(B)                                NO PERSON (OTHER THAN ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE SURVIVING CORPORATION OR
THE PARENT CORPORATION), IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF 50% OR MORE OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING
SECURITIES ELIGIBLE TO ELECT DIRECTORS OF THE PARENT CORPORATION (OR, IF THERE
IS NO PARENT CORPORATION, THE SURVIVING CORPORATION); AND

 

8

--------------------------------------------------------------------------------


 

(C)                                AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF THE PARENT CORPORATION (OR IF THERE IS NO PARENT
CORPORATION, THE SURVIVING CORPORATION) FOLLOWING THE CONSUMMATION OF THE
BUSINESS COMBINATION WERE INCUMBENT DIRECTORS AT THE TIME OF THE BOARD’S
APPROVAL OF THE EXECUTION OF THE INITIAL AGREEMENT PROVIDING FOR SUCH BUSINESS
COMBINATION

 

(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)                              consummation of the sale of all or
substantially all of the Company’s assets or stockholder approval of a
liquidation or dissolution of the Company, unless the voting common equity
interests of the acquirer of such assets or an ongoing entity (other than a
liquidating trust), as the case may be, based on total voting power, are at
least more than 50% beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company’s outstanding voting common equity interests immediately prior to
such sale or liquidation and, if a plan of liquidation or dissolution, such
ongoing entity assumes all existing obligations of the Company under this Plan.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities, based on total voting power, as a
result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding; provided, that, if
after such acquisition by the Company such person becomes the beneficial owner
of Company Voting Securities that increases the percentage of outstanding
Company Voting Securities beneficially owned by such person, a Change in Control
of the Company shall then occur.

 


(D)                                 NOTWITHSTANDING ANYTHING ELSE HEREIN, IF ANY
PAYMENT OR BENEFIT, WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE, TO THE
EXECUTIVE OR FOR EXECUTIVE’S BENEFIT PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE IN CONNECTION
WITH, OR ARISING OUT OF, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR A CHANGE IN
OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR OF A SUBSTANTIAL PORTION OF ITS
ASSETS, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE
OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE EXECUTIVE WITH RESPECT TO SUCH
EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE
HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THE AMOUNTS AND
BENEFITS PROVIDED UNDER THIS AGREEMENT OR OTHERWISE THAT ARE SUBJECT TO
SECTION 280G OF THE CODE AS A RESULT OF THE TRANSACTION WILL BE AUTOMATICALLY
REDUCED TO AN AMOUNT THAT EQUALS THE PRODUCT OF 2.99 MULTIPLIED BY THE
EXECUTIVE’S “BASE AMOUNT” (AS DETERMINED IN ACCORDANCE WITH SECTIONS 280G AND
4999 OF THE CODE BY THE COMPANY’S CERTIFIED PUBLIC ACCOUNTANTS UNLESS THE
COMPANY AND THE EXECUTIVE MUTUALLY AGREE TO THE APPOINTMENT OF AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTING FIRM), SUCH THAT THE EXECUTIVE WILL NOT BE SUBJECT
TO THE EXCISE TAX.  UNLESS OTHERWISE ELECTED BY THE EXECUTIVE, TO THE EXTENT
PERMITTED UNDER CODE SECTION 409A, SUCH REDUCTION SHALL FIRST BE APPLIED TO ANY
SEVERANCE PAYMENTS PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT IN REVERSE
ORDER OF RECEIPT, THEN TO THE VESTING ON ANY EQUITY, WITH UNDERWATER STOCK
OPTIONS FIRST NET WITHHOLDING, AND THEREAFTER ANY IN-THE-MONEY STOCK OPTIONS
STARTING FROM THE

 

9

--------------------------------------------------------------------------------



 


STOCK OPTIONS WITH SMALLEST SPREAD BETWEEN FAIR MARKET VALUE AND EXERCISE PRICE,
AND THEREAFTER ANY RESTRICTED STOCK OR RESTRICTED STOCK UNITS.


 


9.                                       RELEASE.  ANY AND ALL AMOUNTS PAYABLE
AND BENEFITS OR ADDITIONAL RIGHTS PROVIDED PURSUANT TO SECTIONS 7(D)(III),
8(A)(III) OR 8(B) SHALL ONLY BE PAYABLE OR PROVIDED IF THE EXECUTIVE EXECUTES
AND DELIVERS TO THE COMPANY A GENERAL RELEASE OF ALL CLAIMS AGAINST THE COMPANY
IN THE FORM ATTACHED TO THE AGREEMENT AS APPENDIX A (THE “RELEASE”) (WITH SUCH
CHANGES AS THE COMPANY MAY REQUEST TO SUPPORT THE LEGALITY AND EFFECTIVENESS OF
THE RELEASE).  THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH A COPY OF THE
RELEASE WITHIN SEVEN (7) DAYS FOLLOWING THE EXECUTIVE’S DATE OF TERMINATION AND
THE EXECUTIVE WILL BE REQUIRED TO PROVIDE THE COMPANY WITH AN EXECUTED COPY OF
THE RELEASE THAT HAS BECOME EFFECTIVE WITHIN SIXTY (60) DAYS FOLLOWING THE
EXECUTIVE’S DATE OF TERMINATION.


 


10.                                 RESTRICTIVE COVENANTS.


 


(A)                                  CONFIDENTIALITY.  THE EXECUTIVE AGREES THAT
HE SHALL NOT, DIRECTLY OR INDIRECTLY, USE, MAKE AVAILABLE, SELL, DISCLOSE OR
OTHERWISE COMMUNICATE TO ANY PERSON, OTHER THAN IN THE REASONABLE GOOD FAITH
PERFORMANCE OF HIS DUTIES AND FOR THE BENEFIT OF THE COMPANY, EITHER DURING THE
PERIOD OF THE EXECUTIVE’S EMPLOYMENT OR AT ANY TIME THEREAFTER, ANY NONPUBLIC,
PROPRIETARY OR CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA RELATING TO THE
COMPANY, ANY OF ITS SUBSIDIARIES, AFFILIATED COMPANIES OR BUSINESSES, WHICH
SHALL HAVE BEEN OBTAINED BY THE EXECUTIVE DURING THE EXECUTIVE’S EMPLOYMENT BY
THE COMPANY.  THE FOREGOING SHALL NOT APPLY TO INFORMATION THAT (I) WAS KNOWN TO
THE PUBLIC PRIOR TO ITS DISCLOSURE TO THE EXECUTIVE; (II) BECOMES GENERALLY
KNOWN TO THE PUBLIC SUBSEQUENT TO DISCLOSURE TO THE EXECUTIVE THROUGH NO
WRONGFUL ACT OF THE EXECUTIVE OR ANY REPRESENTATIVE OF THE EXECUTIVE; OR
(III) THE EXECUTIVE IS REQUIRED TO DISCLOSE BY APPLICABLE LAW, REGULATION OR
LEGAL PROCESS (PROVIDED THAT THE EXECUTIVE PROVIDES THE COMPANY WITH PRIOR
NOTICE OF THE CONTEMPLATED DISCLOSURE AND REASONABLY COOPERATES WITH THE COMPANY
AT ITS EXPENSE IN SEEKING A PROTECTIVE ORDER OR OTHER APPROPRIATE PROTECTION OF
SUCH INFORMATION).


 


(B)                                 NONSOLICITATION.  DURING THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY AND FOR THE 18 MONTH PERIOD THEREAFTER, THE
EXECUTIVE AGREES THAT HE WILL NOT, EXCEPT IN THE FURTHERANCE OF HIS DUTIES
HEREUNDER, DIRECTLY OR INDIRECTLY, INDIVIDUALLY OR ON BEHALF OF ANY OTHER
PERSON, FIRM, CORPORATION OR OTHER ENTITY, (I) SOLICIT OR HIRE ANY EMPLOYEES,
REPRESENTATIVES OR AGENTS OF THE COMPANY (OR ANY OF ITS AFFILIATES) OR
(II) SOLICIT ANY OF THE COMPANY’S CUSTOMERS.


 


(C)                                  NONCOMPETITION.  THE EXECUTIVE ACKNOWLEDGES
THAT HE PERFORMS SERVICES OF A UNIQUE NATURE FOR THE COMPANY THAT ARE
IRREPLACEABLE, AND THAT HIS PERFORMANCE OF SUCH SERVICES TO A COMPETING BUSINESS
WILL RESULT IN IRREPARABLE HARM TO THE COMPANY.  ACCORDINGLY, DURING THE
EXECUTIVE’S EMPLOYMENT HEREUNDER AND FOR THE 18 MONTH PERIOD THEREAFTER, THE
EXECUTIVE AGREES THAT THE EXECUTIVE WILL NOT, (I) ENTER THE EMPLOY OF (WHETHER
AS AN EMPLOYEE, CONSULTANT, INDEPENDENT CONTRACTOR OR OTHERWISE, AND WHETHER OR
NOT FOR COMPENSATION), OR RENDER ANY SERVICES TO, ANY PERSON, FIRM, CORPORATION
OR OTHER ENTITY, IN WHATEVER FORM, ENGAGED OR ACTIVELY PLANNING TO BE ENGAGED IN
ANY COMPETITIVE BUSINESS, (II) DIRECTLY OR INDIRECTLY, OWN, MANAGE, OPERATE,
CONTROL OR OTHERWISE ENGAGE IN SUCH A COMPETITIVE BUSINESS FOR HIS OWN ACCOUNT,
OR (III) DIRECTLY OR INDIRECTLY, BECOME INTERESTED IN A COMPETITIVE BUSINESS AS
AN INDIVIDUAL, PARTNER, SHAREHOLDER, DIRECTOR, OFFICER, PRINCIPAL, AGENT,
TRUSTEE OR IN ANY OTHER RELATIONSHIP OR CAPACITY.  “COMPETITIVE BUSINESS” WILL
MEAN, AS OF ANY DATE, ANY BUSINESS COMPETITIVE WITH ANY BUSINESS

 

10

--------------------------------------------------------------------------------



 


THEN BEING CONDUCTED BY THE COMPANY AND OPERATING IN SOME OR ALL OF THE SAME
GEOGRAPHIC AREAS; PROVIDED THAT, UPON THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT SUCH DETERMINATIONS SHALL THEREAFTER BE DETERMINED AS OF THE DATE OF
THE TERMINATION.  THE FOREGOING SHALL NOT BE VIOLATED BY THE EXECUTIVE’S
PROVIDING SERVICES TO A NONCOMPETITIVE PORTION OF A GROUP OF RELATED BUSINESSES
WHICH NONCOMPETITIVE PORTION CONSISTS OF LESS THAN 20% OF THE OVERALL REVENUES
OF SUCH GROUP OF RELATED BUSINESSES MEASURED BASED ON THE FISCAL YEAR PRIOR TO
THE FISCAL YEAR IN WHICH THE EXECUTIVE HAD HIS INITIAL RELATIONSHIP WITH SUCH
NONCOMPETITIVE PORTION, NOR BY OWNERSHIP OF LESS THAN 2% OF PUBLIC COMPANY STOCK
OR DEBT OR A PASSIVE INTEREST OF LESS THAN 2% IN A POOLED ACCOUNT, SUCH AS A
HEDGE FUND, PRIVATE EQUITY FUND OR MUTUAL FUND.


 


(D)                                 NONDISPARAGMENT. DURING THE EMPLOYMENT TERM
AND THEREAFTER, THE EXECUTIVE AGREES NOT TO DISPARAGE OR ENCOURAGE OR INDUCE
OTHERS TO DISPARAGE THE COMPANY OR ANY OF ITS AFFILIATES OR ANY OF ITS AND THEIR
PAST AND PRESENT OFFICERS, DIRECTORS, EMPLOYEES, PRODUCTS OR SERVICES.  FOR
PURPOSES OF THIS AGREEMENT, THE TERM “DISPARAGE” INCLUDES, WITHOUT LIMITATION,
COMMENTS OR STATEMENTS TO THE PRESS, TO THE COMPANY OR ANY OF ITS AFFILIATES OR
ANY OF ITS OR THIER OFFICERS, DIRECTORS, OR EMPLOYEES OR TO ANY INDIVIDUAL OR
ENTITY WITH WHOM THE COMPANY OR ANY OF ITS AFFILIATES HAS A BUSINESS
RELATIONSHIP (INCLUDING, WITHOUT LIMITATION, ANY VENDOR, SUPPLIER, CUSTOMER OR
DISTRIBUTOR OF THE COMPANY OR ANY OF ITS AFFILIATES) THAT WOULD ADVERSELY AFFECT
IN ANY MANNER: (I) THE CONDUCT OF ANY BUSINESS OF THE COMPANY OR ANY OF ITS
AFFILIATES (INCLUDING, WITHOUT LIMITATION, ANY BUSINESS PLANS OR PROSPECTS) OR
(II) THE BUSINESS REPUTATION OF THE COMPANY OR ANY OF ITS AFFILIATES OR ANY OF
ITS AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, PRODUCTS OR SERVICES. 
NOTWITHSTANDING THE FOREGOING, THIS SECTION 10(D) SHALL NOT APPLY TO TRUTHFUL
STATEMENTS MADE IN THE COURSE OF SWORN TESTIMONY IN ADMINISTRATIVE, JUDICIAL OR
ARBITRAL PROCEEDINGS OR NORMAL COMPETITIVE STATEMENTS.


 


(E)                                  REFORMATION.  IF IT IS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN ANY STATE THAT ANY RESTRICTION IN THIS
SECTION 10 IS EXCESSIVE IN DURATION OR SCOPE OR IS UNREASONABLE OR UNENFORCEABLE
UNDER THE LAWS OF THAT STATE, IT IS THE INTENTION OF THE PARTIES THAT SUCH
RESTRICTION MAY BE MODIFIED OR AMENDED BY THE COURT TO RENDER IT ENFORCEABLE TO
THE MAXIMUM EXTENT PERMITTED BY THE LAW OF THAT STATE.


 


(F)                                    SURVIVAL OF PROVISIONS.  THE OBLIGATIONS
CONTAINED IN THIS SECTION 10 SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND SHALL BE FULLY ENFORCEABLE
THEREAFTER.


 


11.                                 COOPERATION.  UPON THE RECEIPT OF REASONABLE
NOTICE FROM THE COMPANY (INCLUDING OUTSIDE COUNSEL), THE EXECUTIVE AGREES THAT
WHILE EMPLOYED BY THE COMPANY AND THEREAFTER, THE EXECUTIVE WILL RESPOND AND
PROVIDE INFORMATION WITH REGARD TO MATTERS IN WHICH HE HAS KNOWLEDGE AS A RESULT
OF HIS EMPLOYMENT WITH THE COMPANY, AND WILL PROVIDE REASONABLE ASSISTANCE TO
THE COMPANY, ITS AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES IN DEFENSE OF
ANY CLAIMS THAT MAY BE MADE AGAINST THE COMPANY OR ITS AFFILIATES, AND WILL
ASSIST THE COMPANY AND ITS AFFILIATES IN THE PROSECUTION OF ANY CLAIMS THAT MAY
BE MADE BY THE COMPANY OR ITS AFFILIATES, TO THE EXTENT THAT SUCH CLAIMS MAY
RELATE TO THE PERIOD OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THE
EXECUTIVE AGREES TO PROMPTLY INFORM THE COMPANY IF HE BECOMES AWARE OF ANY
LAWSUITS INVOLVING SUCH CLAIMS THAT MAY BE FILED OR THREATENED AGAINST THE
COMPANY OR ITS AFFILIATES.  THE EXECUTIVE ALSO AGREES TO PROMPTLY INFORM THE
COMPANY (TO THE EXTENT HE IS LEGALLY PERMITTED TO DO SO) IF HE IS ASKED TO
ASSIST IN ANY INVESTIGATION OF THE COMPANY OR ITS AFFILIATES (OR

 

11

--------------------------------------------------------------------------------



 


THEIR ACTIONS), REGARDLESS OF WHETHER A LAWSUIT OR OTHER PROCEEDING HAS THEN
BEEN FILED AGAINST THE COMPANY OR ITS AFFILIATES WITH RESPECT TO SUCH
INVESTIGATION, AND SHALL NOT DO SO UNLESS LEGALLY REQUIRED.  UPON PRESENTATION
OF APPROPRIATE DOCUMENTATION, THE COMPANY SHALL PAY OR REIMBURSE THE EXECUTIVE
FOR ALL REASONABLE OUT-OF-POCKET TRAVEL, DUPLICATING OR TELEPHONIC EXPENSES
INCURRED BY THE EXECUTIVE IN COMPLYING WITH THIS SECTION 11.


 


12.                                 EQUITABLE RELIEF AND OTHER REMEDIES.


 


(A)                                  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THE COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF SECTION 10 OR SECTION 11 WOULD BE INADEQUATE AND, IN RECOGNITION
OF THIS FACT, THE EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH OR
THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT
POSTING ANY BOND, SHALL BE ENTITLED TO OBTAIN EQUITABLE RELIEF IN THE FORM OF
SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, A TEMPORARY OR PERMANENT
INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


 


(B)                                 IN THE EVENT OF A VIOLATION OF SECTION 10 OR
11 OF THIS AGREEMENT, ANY SEVERANCE BEING PAID TO THE EXECUTIVE BY THE COMPANY
PURSUANT TO THIS AGREEMENT (OR ANY SUCCESSOR AGREEMENT) OR OTHERWISE SHALL
IMMEDIATELY CEASE.


 


13.                                 NO ASSIGNMENTS.


 


(A)                                  THIS AGREEMENT IS PERSONAL TO EACH OF THE
PARTIES HERETO.  EXCEPT AS PROVIDED IN SECTION 13(B) BELOW, NO PARTY MAY ASSIGN
OR DELEGATE ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT FIRST OBTAINING THE
WRITTEN CONSENT OF THE OTHER PARTY HERETO.


 


(B)                                 THE COMPANY MAY ASSIGN THIS AGREEMENT TO ANY
SUCCESSOR TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY PROVIDED THE COMPANY SHALL REQUIRE SUCH SUCCESSOR TO EXPRESSLY ASSUME
AND AGREE TO PERFORM THIS AGREEMENT AND, IF APPLICABLE, ANY CHANGE IN CONTROL
AGREEMENT (BUT WITHOUT CREATING ANY RIGHTS ON A SECOND CHANGE IN CONTROL), IN
THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO
PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.


 


14.                                 NOTICE.  FOR THE PURPOSE OF THIS AGREEMENT,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN (I) ON THE DATE OF DELIVERY
IF DELIVERED BY HAND, (II) ON THE DATE OF TRANSMISSION, IF DELIVERED BY
CONFIRMED FACSIMILE, (III) ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF
DEPOSIT WITH THE OVERNIGHT DELIVERY SERVICE IF DELIVERED BY GUARANTEED OVERNIGHT
DELIVERY SERVICE, OR (IV) ON THE FOURTH BUSINESS DAY FOLLOWING THE DATE MAILED
BY UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, ADDRESSED AS FOLLOWS:


 

If to the Executive:

 

At the last address (or to the facsimile number) shown on the records of the
Company;

 

With a copy to:

 

Sonnenschein Nath & Rosenthal LLP

 

12

--------------------------------------------------------------------------------


 

1301 K Street, N.W.

Suite 600, East Tower

Washington, DC  20005

Facsimile: (202) 408-6399

Attn:  Michael R. Maryn, Esq.

 

If to the Company:

 

P&F Industries, Inc.

445 Broadhollow Road

Suite 100

Melville, New York  11747

Facsimile: (631) 773-4230

Attn:  Chief Operating Officer

 

With a copy to:

 

Certilman Balin Adler & Hyman, LLP

90 Merrick Avenue

East Meadow, New York  11554

Facsimile: (516) 296-7111

Attn:  Steven J. Kuperschmid, Esq.

 

and

 

Proskauer Rose LLP

1585 Broadway

New York, New York  10036-8299

Facsimile: (212) 969-2900

Attn:  Michael Sirkin, Esq.

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 


15.                                 SECTION HEADINGS; INCONSISTENCY.  THE
SECTION HEADINGS USED IN THIS AGREEMENT ARE INCLUDED SOLELY FOR CONVENIENCE AND
SHALL NOT AFFECT, OR BE USED IN CONNECTION WITH, THE INTERPRETATION OF THIS
AGREEMENT.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY FORM, AWARD, PLAN OR POLICY OF THE COMPANY, THE TERMS OF THIS
AGREEMENT SHALL CONTROL.


 


16.                                 SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED SEVERABLE AND THE INVALIDITY OF UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER
PROVISIONS HEREOF.


 


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENTS.

 

13

--------------------------------------------------------------------------------


 


18.                                 ARBITRATION.  ANY DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, OTHER THAN INJUNCTIVE RELIEF UNDER SECTION 12 HEREOF, SHALL BE
SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED BEFORE A SINGLE ARBITRATOR IN NEW
YORK, NEW YORK (APPLYING NEW YORK LAW) IN ACCORDANCE WITH THE NATIONAL RULES FOR
THE RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION
THEN IN EFFECT.  THE DECISION OF THE ARBITRATOR WILL BE FINAL AND BINDING UPON
THE PARTIES HERETO.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY
COURT HAVING JURISDICTION.  THE PARTIES ACKNOWLEDGE AND AGREE THAT IN CONNECTION
WITH ANY SUCH ARBITRATION AND REGARDLESS OF OUTCOME (A) EACH PARTY SHALL PAY ALL
ITS OWN COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION ITS OWN LEGAL FEES AND
EXPENSES, AND (B) JOINT EXPENSES SHALL BE BORNE EQUALLY AMONG THE PARTIES;
PROVIDED, HOWEVER, IN THE EVENT THAT THE ARBITRATOR DETERMINES THAT THE
EXECUTIVE IS THE PREVAILING PARTY, THEN THE COMPANY SHALL PAY OR REIMBURSE ALL
REASONABLE LEGAL FEES AND EXPENSES INCURRED BY THE EXECUTIVE.


 


19.                                 INDEMNIFICATION.  THE COMPANY HEREBY AGREES
TO INDEMNIFY THE EXECUTIVE AND HOLD HIM HARMLESS TO THE EXTENT PROVIDED UNDER
THE BY-LAWS OF THE COMPANY AGAINST AND IN RESPECT TO ANY AND ALL ACTIONS, SUITS,
PROCEEDINGS, CLAIMS, DEMANDS, JUDGMENTS, COSTS, EXPENSES (INCLUDING REASONABLE
ATTORNEY’S FEES), LOSSES, AND DAMAGES RESULTING FROM THE EXECUTIVE’S GOOD FAITH
PERFORMANCE OF HIS DUTIES AND OBLIGATIONS WITH THE COMPANY.  THIS OBLIGATION
SHALL SURVIVE THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.


 


20.                                 LIABILITY INSURANCE.  THE COMPANY SHALL
COVER THE EXECUTIVE UNDER DIRECTORS AND OFFICERS LIABILITY INSURANCE BOTH DURING
AND, WHILE POTENTIAL LIABILITY EXISTS, AFTER THE TERM OF THIS AGREEMENT IN THE
SAME AMOUNT AND TO THE SAME EXTENT AS THE COMPANY COVERS ITS OTHER OFFICERS AND
DIRECTORS.


 


21.                                 MISCELLANEOUS.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION
OR DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND SUCH
OFFICER OR DIRECTOR AS MAY BE DESIGNATED BY THE BOARD.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.  THIS AGREEMENT
SUPERSEDES ANY AND ALL OTHER AGREEMENTS, EITHER ORAL OR IN WRITING, BETWEEN THE
PARTIES HERETO (INCLUDING WITHOUT LIMITATION THE PRIOR AGREEMENT) WITH RESPECT
TO THE EMPLOYMENT OF THE EXECUTIVE BY THE COMPANY AND, TOGETHER WITH ALL
EXHIBITS HERETO SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT
OF THE SUBJECT MATTER CONTAINED HEREIN.  NO AGREEMENTS OR REPRESENTATIONS, ORAL
OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE
BEEN MADE BY EITHER PARTY WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT. 
THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES.


 


22.                                 NO MITIGATION; TERMINATION CLAIM LIMIT.  IN
NO EVENT SHALL THE EXECUTIVE BE OBLIGED TO SEEK OTHER EMPLOYMENT OR TAKE ANY
OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO THE EXECUTIVE UNDER
ANY OF THE PROVISIONS OF THIS AGREEMENT, NOR SHALL THE AMOUNT OF ANY PAYMENT
HEREUNDER BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE AS A RESULT OF
EMPLOYMENT BY ANOTHER EMPLOYER, EXCEPT AS PROVIDED IN SECTION 12(B) HEREOF.  ANY
CLAIM BY THE EXECUTIVE FOR DAMAGES AS A RESULT OF A TERMINATION BASED ON
SECTION 6(C)(IV) SHALL

 

14

--------------------------------------------------------------------------------



 


NOT BE BROUGHT PRIOR TO RESOLUTION OF THE CRIMINAL CASE AND THE EXECUTIVES
DAMAGES SHALL BE LIMITED TO (A) THE MONETARY AMOUNTS THE EXECUTIVE WOULD HAVE
RECEIVED IN THE EVENT OF A TERMINATION WITHOUT CAUSE AND (B) THE INTRINSIC VALUE
ON THE TERMINATION DATE OF ANY EQUITY VESTED AT, OR UPON, SUCH TERMINATION THAT
THE EXECUTIVE FORFEITED OR DID NOT RECEIVE BECAUSE OF THE CLASSIFICATION OF THE
TERMINATION FOR CAUSE (AND THE EXECUTIVE SHALL HAVE NO RIGHT TO THE EQUITY,
WHICH SHALL BE CANCELLED UPON THE TERMINATION FOR CAUSE).


 


23.                                 REPRESENTATIONS.  THE EXECUTIVE REPRESENTS
AND WARRANTS TO THE COMPANY THAT HE HAS THE LEGAL RIGHT TO ENTER INTO THIS
AGREEMENT AND TO PERFORM ALL OF THE OBLIGATIONS ON HIS PART TO BE PERFORMED
HEREUNDER IN ACCORDANCE WITH ITS TERMS AND THAT HE IS NOT A PARTY TO ANY
AGREEMENT OR UNDERSTANDING, WRITTEN OR ORAL, WHICH COULD PREVENT HIM FORM
ENTERING INTO THIS AGREEMENT OR PERFORMING ALL OF HIS OBLIGATIONS HEREUNDER.


 


24.                                 WITHHOLDING.  THE COMPANY MAY WITHHOLD FROM
ANY AND ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE AND LOCAL
TAXES AS MAY BE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR
REGULATION.


 


25.                                 SECTION 409A COMPLIANCE.


 


(A)                                  THE INTENT OF THE PARTIES IS THAT PAYMENTS
AND BENEFITS UNDER THIS AGREEMENT COMPLY WITH, OR BE EXEMPT FROM, CODE
SECTION 409A AND, ACCORDINGLY, TO THE MAXIMUM EXTENT PERMITTED, THIS AGREEMENT
SHALL BE LIMITED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH SUCH INTENT.  IF
THE EXECUTIVE NOTIFIES THE COMPANY (WITH SPECIFICITY AS TO THE REASON THEREFORE)
THAT THE EXECUTIVE BELIEVES THAT ANY PROVISION OF THIS AGREEMENT (OR OF ANY
AWARD OF COMPENSATION, INCLUDING EQUITY COMPENSATION OR BENEFITS) WOULD CAUSE
THE EXECUTIVE TO INCUR ANY ADDITIONAL TAX OR INTEREST UNDER CODE SECTION 409A
AND THE COMPANY CONCURS WITH SUCH BELIEF OR THE COMPANY (WITHOUT ANY OBLIGATION
WHATSOEVER TO DO SO) INDEPENDENTLY MAKES SUCH DETERMINATION, AND MODIFYING SUCH
PROVISION WOULD AVOID SUCH ADDITIONAL TAX OR INTEREST, THE COMPANY SHALL, AFTER
CONSULTING WITH THE EXECUTIVE, REFORM SUCH PROVISION TO TRY TO COMPLY WITH CODE
SECTION 409A THROUGH GOOD FAITH MODIFICATIONS TO THE MINIMUM EXTENT REASONABLY
APPROPRIATE TO CONFORM WITH CODE SECTION 409A.  TO THE EXTENT THAT ANY PROVISION
HEREOF IS MODIFIED IN ORDER TO COMPLY WITH CODE SECTION 409A, SUCH MODIFICATION
SHALL BE MADE IN GOOD FAITH AND SHALL, TO THE MAXIMUM EXTENT REASONABLY
POSSIBLE, MAINTAIN THE ORIGINAL INTENT AND ECONOMIC BENEFIT TO THE EXECUTIVE AND
THE COMPANY OF THE APPLICABLE PROVISION WITHOUT VIOLATING THE PROVISIONS OF CODE
SECTION 409A.


 


(B)                                 A TERMINATION OF EMPLOYMENT SHALL NOT BE
DEEMED TO HAVE OCCURRED FOR PURPOSES OF ANY PROVISION OF THIS AGREEMENT
PROVIDING FOR THE PAYMENT OF ANY AMOUNTS OR BENEFITS UPON OR FOLLOWING A
TERMINATION OF EMPLOYMENT UNLESS SUCH TERMINATION IS ALSO A “SEPARATION FROM
SERVICE” WITHIN THE MEANING OF CODE SECTION 409A AND, FOR PURPOSES OF ANY SUCH
PROVISION OF THIS PLAN, REFERENCES TO A “TERMINATION,” “TERMINATION OF
EMPLOYMENT” OR LIKE TERMS SHALL MEAN SEPARATION FROM SERVICE.  NOTWITHSTANDING
ANY PROVISION TO THE CONTRARY IN THIS AGREEMENT, IF THE EXECUTIVE IS DEEMED ON
THE DATE OF HIS TERMINATION TO BE A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF
THAT TERM UNDER CODE SECTION 409A(A)(2)(B) AND USING THE IDENTIFICATION
METHODOLOGY SELECTED BY THE COMPANY FROM TIME TO TIME, OR IF NONE, THE DEFAULT
METHODOLOGY SET FORTH IN CODE SECTION 409A, THEN WITH REGARD TO ANY PAYMENT OR
THE PROVIDING OF ANY BENEFIT THAT CONSTITUTES “NON-QUALIFIED DEFERRED
COMPENSATION” PURSUANT TO CODE SECTION 409A THAT IS

 

15

--------------------------------------------------------------------------------



 


PAYABLE DUE TO THE EXECUTIVE’S SEPARATION FROM SERVICE, TO THE EXTENT REQUIRED
TO BE DELAYED IN COMPLIANCE WITH CODE SECTION 409A(A)(2)(B), SUCH PAYMENT OR
BENEFIT SHALL NOT BE MADE OR PROVIDED TO THE EXECUTIVE (SUBJECT TO THE LAST
SENTENCE OF THIS SECTION 25(B)) PRIOR TO THE EARLIER OF (I) THE EXPIRATION OF
THE SIX (6)-MONTH PERIOD MEASURED FROM THE DATE OF THE EXECUTIVE’S SEPARATION
FROM SERVICE, AND (II) THE DATE OF THE EXECUTIVE’S DEATH (THE “DELAY PERIOD”). 
FOR AVOIDANCE OF DOUBT, THE SEVERANCE PAYMENT SHALL NOT BE TREATED AS
NON-QUALIFIED DEFERRED COMPENSATION THAT IS REQUIRED TO BE DELAYED IN COMPLIANCE
WITH CODE SECTION 409A(A)(2)(B) TO THE EXTENT THAT IT MEETS THE EXEMPTION SET
FORTH IN DEPARTMENT OF TREASURY REGULATION SECTION 1.409A-1(B)(9)(III) (FOR
SEPARATION PAY DUE TO INVOLUNTARY SEPARATION FROM SERVICE) AND ONLY THAT
PORTION, IF ANY, OF THE SEVERANCE PAYMENT THAT EXCEEDS THE EXEMPT AMOUNT SHALL
BE SUBJECT THE DELAY, IF ANY, REQUIRED PURSUANT TO THE PRECEDING SENTENCE.  ON
THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF THE EXECUTIVE’S
SEPARATION FROM SERVICE OR, IF EARLIER, ON THE DATE OF THE EXECUTIVE’S DEATH,
ALL PAYMENTS DELAYED PURSUANT TO THIS SECTION 25(B) (WHETHER THEY WOULD HAVE
OTHERWISE BEEN PAYABLE IN A SINGLE SUM OR IN INSTALLMENTS IN THE ABSENCE OF SUCH
DELAY) SHALL BE PAID OR REIMBURSED TO THE EXECUTIVE IN A LUMP SUM, AND ANY
REMAINING PAYMENTS AND BENEFITS DUE TO THE EXECUTIVE UNDER THIS AGREEMENT SHALL
BE PAID OR PROVIDED IN ACCORDANCE WITH THE NORMAL PAYMENT DATES SPECIFIED FOR
THEM HEREIN.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE PROVISION OF
ANY WELFARE BENEFITS PROVIDED TO THE EXECUTIVE FOLLOWING HIS SEPARATION FROM
SERVICE WILL BE TREATED AS NON-QUALIFIED DEFERRED COMPENSATION THAT IS REQUIRED
TO BE DELAYED (AFTER TAKING INTO ACCOUNT THE EXEMPTION IN DEPARTMENT OF TREASURY
REGULATION SECTION 1.409A-1(B)(9)(V)) BUT WOULD NOT BE REQUIRED TO BE DELAYED IF
THE PREMIUMS THEREFOR WERE PAID BY THE EXECUTIVE, THE EXECUTIVE SHALL PAY THE
FULL COST OF THE PREMIUMS FOR SUCH WELFARE BENEFITS DURING THE DELAY PERIOD AND
THE COMPANY SHALL PAY THE EXECUTIVE AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PREMIUMS PAID BY THE EXECUTIVE DURING THE DELAY PERIOD PROMPTLY AFTER ITS
CONCLUSION.


 


(C)                                  IN NO EVENT WHATSOEVER SHALL THE COMPANY BE
LIABLE FOR ANY ADDITIONAL TAX, INTEREST OR PENALTIES THAT MAY BE IMPOSED ON THE
EXECUTIVE BY CODE SECTION 409A OR ANY DAMAGES FOR FAILING TO COMPLY WITH CODE
SECTION 409A.


 


(D)                                 TO THE EXTENT ANY REIMBURSEMENT OF COSTS AND
EXPENSES PROVIDED FOR UNDER THIS AGREEMENT CONSTITUTES TAXABLE INCOME TO THE
EXECUTIVE FOR FEDERAL INCOME TAX PURPOSES, SUCH REIMBURSEMENTS SHALL BE MADE NO
LATER THAN DECEMBER 31 OF THE CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN
WHICH THE EXPENSES TO BE REIMBURSED ARE INCURRED.


 


(E)                                  WITH REGARD TO ANY PROVISION HEREIN THAT
PROVIDES FOR REIMBURSEMENT OF EXPENSES OR IN-KIND BENEFITS, EXCEPT AS PERMITTED
BY CODE SECTION 409A, (I) THE RIGHT TO REIMBURSEMENT OR IN-KIND BENEFITS IS NOT
SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT, (II) THE AMOUNT OF
EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFITS, PROVIDED DURING ANY
TAXABLE YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR
IN-KIND BENEFITS TO BE PROVIDED, IN ANY OTHER TAXABLE YEAR, PROVIDED THAT THE
FOREGOING CLAUSE (II) SHALL NOT BE VIOLATED WITH REGARD TO EXPENSES REIMBURSED
UNDER ANY ARRANGEMENT COVERED BY SECTION 105(B) OF THE CODE SOLELY BECAUSE SUCH
EXPENSES ARE SUBJECT TO A LIMIT RELATED TO THE PERIOD THE ARRANGEMENT IS IN
EFFECT.


 


(F)                                    IF UNDER THIS AGREEMENT, AN AMOUNT IS TO
BE PAID IN TWO OR MORE INSTALLMENTS, FOR PURPOSES OF CODE SECTION 409A, EACH
INSTALLMENT SHALL BE TREATED AS A SEPARATE PAYMENT.

 

16

--------------------------------------------------------------------------------



 


(G)                                 WHENEVER A PAYMENT UNDER THE AGREEMENT
SPECIFIES A PAYMENT PERIOD WITH REFERENCE TO A NUMBER OF DAYS, THE ACTUAL DATE
OF PAYMENT WITHIN THE SPECIFIED PERIOD SHALL BE WITHIN THE SOLE DISCRETION OF
THE COMPANY.


 


(H)                                 TO THE EXTENT THAT THIS AGREEMENT PROVIDES
FOR YOUR INDEMNIFICATION BY THE COMPANY AND/OR THE PAYMENT OR ADVANCEMENT OF
COSTS AND EXPENSES ASSOCIATED WITH INDEMNIFICATION, ANY SUCH AMOUNTS SHALL BE
PAID OR ADVANCED TO THE EXECUTIVE ONLY IN A MANNER AND TO THE EXTENT THAT SUCH
AMOUNTS ARE EXEMPT FROM THE APPLICATION OF CODE SECTION 409A IN ACCORDANCE WITH
THE PROVISIONS OF TREASURY REGULATION 1.409A-1(B)(10) OR THAT ARE PROVIDED IN
ACCORDANCE WITH CODE SECTION 409A.


 


26.                                 SARBANES-OXLEY.  THE EXECUTIVE HEREBY
ACKNOWLEDGES AND AGREES THAT HE IS SUBJECT TO SECTION 304 OF THE SARBANES-OXLEY
ACT OF 2002, AND THAT PURSUANT THERETO HE MAY UNDER CERTAIN CIRCUMSTANCES BE
OBLIGATED TO PAY BACK TO THE COMPANY CERTAIN AMOUNTS PREVIOUSLY RECEIVED BY HIM.


 


[END OF TEXT - SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

P&F INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

 

Name:

Joseph A. Molino, Jr.

 

 

Its:

VP and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

/s/ Richard A. Horowitz

 

 

Richard A. Horowitz

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF RELEASE

 

AGREEMENT AND GENERAL RELEASE AND WAIVER, dated as of
                             (the “Agreement”), by and between RICHARD A.
HOROWITZ (the “Employee”) and P&F INDUSTRIES, INC., a Delaware corporation (the
“Company”).

 

The Employee and the Company mutually want to enter into this Agreement
concerning the Employee’s separation from the Company.  Where appropriate in the
context of this Agreement, the term “Company” includes, the Company’s past,
present and future subsidiaries, affiliates, divisions, parents, and any of its
or their respective predecessors, successors, assigns, assets, employee benefit
plans or funds and its or their past, present and future directors, officers,
fiduciaries, trustees, administrators, representatives, shareholders, agents,
employees, and independent contractors, whether acting on behalf of the Company
or in their individual capacities.

 

1.                                       The Employee acknowledges and agrees
that (a) his last date of employment with the Company was                     
(the “Termination Date”), (b) the Termination Date was the termination date of
his employment with the Company for purposes of participation in and coverage
under all benefit plans and programs sponsored by or through the Company,
(c) the Company shall have no obligation to rehire the Employee, or to consider
him for employment, after the Termination Date, and (d) he will not seek
employment with the Company at any time in the future.

 

2.                                       The Employee acknowledges that he has
carefully read this Agreement in its entirety, the terms and implications of
this Agreement have been fully explained to the Employee, the Employee has had
answered to his satisfaction any questions he has asked with regard to the
meaning and significance of any provision of this Agreement, and that he fully
understands the significance of all of the terms and conditions of this
Agreement.

 

3.                                       The Employee acknowledges that he has
been given the opportunity to consider this Agreement for twenty-one (21) days
and decide for himself whether or not he wants to sign it.

 

4.                                       The Employee acknowledges that he has
been advised to consult with an attorney of his choice concerning this Agreement
and the implications to the Employee of signing or not signing it.

 

5.                                       The Employee acknowledges that he has
carefully considered other alternatives to executing this Agreement, and has
decided that he wants to sign it.

 

6.                                       The Employee may accept this Agreement
by signing it and returning it to                           , P&F
Industries, Inc., 445 Broadhollow Road, Suite 100, Melvile, New York, 11747,
within twenty-one (21) days of his receipt of this Agreement.  The Employee is
entitled to change his mind and revoke this Agreement by indicating his desire
to do so in writing

 

--------------------------------------------------------------------------------


 

delivered to                      at the address above (or by fax at (     )
   -     ) by no later than 5:00 p.m. EST on the seventh (7th) day after the
date he signs this Agreement (the “Revocation Period”).  This Agreement will not
become effective and the Employee will not receive any of the benefits set out
below until the eighth (8th) day after the Employee signs it (the “Effective
Date”).  If the last day of the Revocation Period falls on a Saturday, Sunday or
holiday, the last day of the Revocation Period will be deemed to be the next
business day.

 

7.                                       In consideration for the Employee’s
signing and not revoking this Agreement, the Company has agreed to pay the
Employee the consideration set forth in Section [IF TERMINATION IS NOT IN
CONNECTION WITH A CHANGE IN CONTROL - 7(d)(iii) and if applicable, 8(b)] [IF
TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL – 8(a)(iii)] of that
certain Executive Employment Agreement, dated as of December     , 2008, by and
between the Company and the Employee (the “Employment Agreement”).  The Company
and the Employee expressly agree that the Company is not otherwise obligated to
pay such consideration; that the Employee is not otherwise entitled to receive
any of such consideration; and that, if the Employee does not sign this
Agreement or revokes this Agreement during the Revocation Period, the Company
will have no further obligations to the Employee under this Agreement,
including, without limitation, the obligation to make the payments set forth in
Section 7 of this Agreement.

 

8.                                       By entering into this Agreement, the
parties do not admit, and specifically deny, any liability or wrongdoing, or
violation of any law, statute, order, regulation or policy.  It is expressly
understood and agreed that this Agreement is being entered into solely for the
purpose of avoiding the costs of litigation and amicably resolving all matters
in controversy, disputes, causes of action, claims, contentions and differences
of any kind whatsoever which have been or could have been alleged by the
respective parties against each other.

 

9.                                       The Employee acknowledges that he knows
that there are various state and federal laws which prohibit employment
discrimination on the basis of age, sex, race, color, creed, national origin,
marital status, religion, disability or veteran status and that these laws are
enforced through the Federal Equal Employment Opportunity Commission, the New
York State Division of Human Rights and various city, county and local human
rights agencies.  In addition, the Employee acknowledges that he knows that
there are other federal, state, and local laws of other types or description
regarding employment, including, but not limited to, claims arising from or
derivative of the Employee’s employment with the Company.

 

10.                                 The consideration set forth in Section 7 of
this Agreement is in full and complete satisfaction of all claims whatsoever the
Employee may have against the Company arising from the Employee’s employment
and/or separation from employment with the Company, or from any other matter
whatsoever up to and including the date of this Agreement, whether known or
unknown.  Without limiting the generality of the foregoing, the Employee hereby
releases, waives, and forever discharges any and all claims of any kind against
the Company arising from the Employee’s employment and/or separation from
employment with the Company, or from any other matter whatsoever up to and
including the date of this Agreement, whether known or unknown, that he may have
or had, including, but not limited to, fraud, claims arising under Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621 et.

 

--------------------------------------------------------------------------------


 

seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000 et.
seq., the Civil Rights Act of 1866, 42 U.S.C. §1981, 42 U.S.C. §1983, The Equal
Pay Act, as amended, 29 U.S.C. §206(d)(1), the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. §201 et. seq., the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et. seq., the Employee Retirement Income Security Act of 1974,
as amended, 29 U.S.C. §1001 et. seq., the Americans with Disabilities Act, 42
U.S.C. §12101 et. seq., the Civil Rights Act of 1991, 105 Stat. 1071, Executive
Order 11246, the Sarbanes-Oxley Act of 2002 (a federal whistleblower law), the
New York State Human Rights Law, New York City Human Rights Law, New York Equal
Pay Law and N.Y. Lab. Law, Section’s 201-c (adoptive parent leave) and 740
(whistle blower statute (private employees)), all as amended, and any other
federal, state and local fair employment practice law, workers’ compensation
law, unemployment insurance law, and any other employee relations duties and
obligations, whether imposed by express or implied contract, tort (including,
but not limited to, all intentional torts, negligence, negligent hiring,
training, supervision or retention), common law, equity, public policy statute,
executive order or law, any claims for physical or emotional distress or
injuries, or any other duty obligation of any kind or description, as well as
any rights or claims the Employee or his attorney or other representative have
or may have for costs, expenses, attorneys’ fees or otherwise.  The foregoing
shall not apply to the Employee’s right to receive the payments and benefits
provided under Sections [IF TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN
CONTROL - 7(d)(i) and (ii)] [IF TERMINATION IS IN CONNECTION WITH A CHANGE IN
CONTROL – 8(a)(i) and (ii)] of the Employment Agreement, nor to the Employee’s
rights, if any, to indemnification as an officer of the Company or a fiduciary
of any Company benefit plan.  In addition, nothing in this Agreement shall be
construed to prevent the Employee from filing a charge with, or participating in
an investigation conducted by, any governmental agency, including, without
limitation, the Equal Employment Opportunity Commission or applicable state/city
fair employment practices agency, to the extent required or permitted by law, or
to prevent any challenge by the Employee to the waiver and release of any claims
as set forth herein.

 

11.                                 The Employee agrees to keep this Agreement
confidential and not to reveal its contents to anyone except his attorney, his
immediate family or his financial consultant, or as required by law.  The
Employee will be responsible for any disclosure by them.  The Company agrees to
keep this Agreement confidential and not to reveal the contents to anyone except
its attorneys, accountants, officers, directors and human resources director. 
The foregoing will not prohibit disclosure of this Agreement as required by law
or regulation, including, but not limited to, those of the U.S. Securities And
Exchange Commission and the rules of any exchange, quotation system and/or self
regulatory organization on which or with which the Company’s securities are
quoted, listed and/or traded, as the case may be; provided that if the Employee
is required to make a disclosure pursuant to the foregoing he agrees to give the
Company prompt written notice thereof and cooperate with the Company’s efforts
to seek a protective order.

 

12.                                 The Employee represents and warrants that he
has returned all property belonging to the Company and has deleted from his home
or personal computer, personal e-mail accounts and electronic filings all
Company information.

 

13.                                 The parties hereto agree and acknowledge
that Sections [IF

 

--------------------------------------------------------------------------------


 

TERMINATION IS NOT IN CONNECTION WITH A CHANGE IN CONTROL - 7(d)] [IF
TERMINATION IS IN CONNECTION WITH A CHANGE IN CONTROL – 8(a)], 10, 11, 12, 16,
18, 19, 20, 21, 22, 25 and 26 of the Employment Agreement shall remain in full
force and effect and shall remain fully enforceable following the Effective
Date.

 

14.                                 The payments set forth in Section 7 of this
Agreement are subject to taxes and all applicable withholding requirements.

 

15.                                 Except as specifically set forth in this
Agreement, this Agreement constitute the entire agreement between the Employee
and the Company with respect to the subject matter hereof and may only be
modified, altered or changed in writing, signed by both the Company and the
Employee.

 

16.                                 This Agreement has been executed freely,
knowingly and voluntarily by the Employee without duress, coercion, or undue
influence, with a full understanding of its terms.  The Employee acknowledges
and agrees that, prior to executing this Agreement, he has been provided with
sufficient time in which to consider this Agreement and that, in deciding to
execute this Agreement, he has relied on his own judgment and further
acknowledges that he is fully aware of its contents and of its legal effects. 
The parties to this Agreement agree that no fact, evidence or transaction
currently unknown to them but which may hereafter become known to them shall
affect in any way or manner the final or unconditional nature of this Agreement.

 

17.                                 This Agreement shall be interpreted and
construed and enforced in accordance with the laws of the State of New York,
excluding choice of law principles thereof.

 

18.                                 This Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors, assigns and legal representatives.

 

19.                                 The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach. If any provision of this Agreement, or part thereof,
shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and not in any way affect
or render invalid or unenforceable any other provisions of this Agreement, and
this Agreement shall be carried out as if such invalid or unenforceable
provision, or part thereof, had been reformed, and any court of competent
jurisdiction is authorized to so reform such invalid or unenforceable provision,
so that it would be valid, legal and enforceable to the fullest extent permitted
by applicable law.

 

20.                                 BY SIGNING THIS AGREEMENT, THE EMPLOYEE
STATES THAT: HE HAS READ IT; HE UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP
IMPORTANT RIGHTS; HE AGREES WITH EVERYTHING IN IT; HE WAS TOLD, IN WRITING, TO
CONSULT AN ATTORNEY BEFORE SIGNING IT; HE HAS HAD [21] [45] DAYS TO REVIEW THE
AGREEMENT AND THINK ABOUT WHETHER OR NOT HE WANTED TO SIGN IT; AND HE HAS SIGNED
IT KNOWINGLY AND VOLUNTARILY.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

WHEREFORE, the Employee and the Company now voluntarily and knowingly execute
this Agreement as of the day and year first written above.

 

 

P&F INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

(Please print)

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Richard A. Horowitz

 

Sworn to by Richard A. Horowitz before me this          day of
                            , 200      .

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------